              Case 2:21-mj-30378-DUTY ECF No. 1, PageID.1
                                           AUSA:            Filed 08/05/21 Telephone:
                                                    Mark Chasteen           Page 1 of(313)
                                                                                       13 226-9555
AO 91 (Rev. ) Criminal Complaint            Agent:                  Jeffrey Weiland                Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America
   v.
Tyshia Ree Coleman                                                        Case No.         Case: 2:21−mj−30378
                                                                                           Assigned To : Unassigned
                                                                                           Assign. Date : 8/5/2021
                                                                                           SEALED MATTER (LH)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of              4/13/20 to 1/26/21               in the county of                Wayne     in the
        Eastern          District of       Michigan       , the defendant(s) violated:
                  Code Section                                            Offense Description
18 U.S.C. § 1349                                      Conspiracy to Commit Wire Fraud




          This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                       Jeffrey Weiland- Special Agent
                                                                                             Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

         August 5, 2021
Date:                                                                                          Judge’s signature

City and state: Detroit, MI                                            Elizabeth A. Stafford- U.S Magistrate Judge
                                                                                             Printed name and title
   Case 2:21-mj-30378-DUTY ECF No. 1, PageID.2 Filed 08/05/21 Page 2 of 13




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

      I, Jeffrey Weiland, being duly sworn, states as follows:


   YOUR AFFIANT’S BACKGROUND, TRAINING AND EXPERIENCE

      1.     I am a Special Agent with the Federal Bureau of Investigation (FBI),

and have been so employed since September 2007. I am currently assigned to the

Public Corruption and Government Fraud squad in the Detroit Division of the FBI.

As a Special Agent, I have investigated crimes including the corruption of state

and local officials, arson, forced labor trafficking, racketeering and violations of

the Foreign Agents Registration Act. During these investigations, I have been the

affiant on search warrants for businesses, residences and electronic mail (e-mail)

accounts. I have also conducted investigations using consensual recordings,

undercover operations, Title III wiretaps and techniques authorized under the

Foreign Intelligence Surveillance Act (FISA).

                           PURPOSE OF AFFIDAVIT

      2.     This affidavit is submitted in support of a criminal complaint for

Tyshia Ree COLEMAN, date of birth 10/XX/1983, for violating 18 U.S.C. § 1349

(Conspiracy to Commit Wire Fraud). Based on the facts set forth in this affidavit,

there is probable cause to believe that COLEMAN conspired, or agreed, to commit

the crime of wire fraud, and other federal crimes, with Sharodney Marteze
   Case 2:21-mj-30378-DUTY ECF No. 1, PageID.3 Filed 08/05/21 Page 3 of 13




Harrison (“Sharodney”). Furthermore, COLEMAN knowingly and voluntarily

joined the conspiracy.

      3.    The information contained in this affidavit is based upon my personal

knowledge obtained through participating in this investigation as well as

information I received from the Michigan Unemployment Insurance Agency

(MUIA), U.S. Department of Labor, Federal Grand Jury subpoenas, court orders

issued pursuant to 18 U.S.C. § 2703(d), search warrants and interviews.

      4.    Since this affidavit is being submitted for the limited purpose of

establishing probable cause that COLEMAN violated 18 U.S.C. § 1349

(Conspiracy to Commit Wire Fraud), I have not included each and every fact

known to me concerning this investigation.

                    BACKGROUND ON INVESTIGATION

      5.    The FBI and Department of Labor-Office of Inspector General (DOL-

OIG) are investigating COLEMAN, Sharodney and other individuals known and

unknown for defrauding the State of Michigan and other states out of federal

dollars earmarked for Pandemic Unemployment Assistance (PUA). The

investigation began with a focus on more than one hundred claims for

Unemployment Insurance (UI) that had been filed with the State of Michigan from

two Internet Protocol (IP) addresses - 68.34.90.152, assigned to XX46 Quinn

Street Lowr, Detroit, Michigan 48234 and 68.42.157.111 assigned to XX203 Steel
     Case 2:21-mj-30378-DUTY ECF No. 1, PageID.4 Filed 08/05/21 Page 4 of 13




Street, Detroit, Michigan 48235. Sharodney resides at XX46 Quinn Street.

       6.    On January 26, 2021, agents from the FBI and DOL-OIG executed

search warrants at XX46 Quinn Street, the residence of Sharodney, and XX203

Steel Street, the residence of Seandrea Crawford. Agents found paper and

electronic evidence of UI fraud at both locations, including text messages between

RANDALL and Sharodney in furtherance of their conspiracy to commit wire

fraud. On January 26, 2021, agents also interviewed COLEMAN and other persons

believed to have knowledge of the fraud scheme.

                               PROBABLE CAUSE

A.     Background on Unemployment Insurance Program

       7.    The Social Security Act of 1935 initiated the federal and state UI

system. The system provides benefits to individuals who are unemployed for

reasons beyond their control. The purpose of the UI system is twofold: first, to

lessen the effects of unemployment through cash payments made directly to laid-

off workers, and second, to ensure that life necessities are met on a weekly basis

while the worker seeks employment. In Michigan, the UI system is administered

by the MUIA, which is part of the Michigan’s Department of Labor and Economic

Opportunity. Other States administer their UI programs through similar state run

agencies. Regardless of state, the U.S. Department of Labor funds each of the

respective state agency’s administrative costs, including salaries, office expenses,
   Case 2:21-mj-30378-DUTY ECF No. 1, PageID.5 Filed 08/05/21 Page 5 of 13




and computer equipment.

      8.     State unemployment systems and benefits are largely financed by

taxes on private employers located in that state. When state unemployment benefits

are exhausted, they may be supplemented by federal funds appropriated by the

U.S. Department of Labor.

      9.     As of the time of this application, the federal government is providing

significant supplemental benefits to the states as a result of the COVID-19

pandemic. Beginning in or about March 2020 and continuing through the present,

the Families First Coronavirus Response Act (FFCRA); Coronavirus Aid, Relief,

and Economic Security (CARES) Act; and American Rescue Plan Act of 2021

(ARPA) have created federal programs that allowed for the significant outlay of

federal funds flowing to and through the states to offset the historic needs for

unemployment benefits by the American workforce, including the State of

Michigan and in the Eastern District of Michigan. Collective, these benefits are

often referred to as Pandemic Unemployment Assistance (PUA).

      10.    Normally, in the absence of fraud, an unemployed worker initiates an

UI claim in person, over the telephone, or on the Internet. Currently, the

overwhelming majority of UI claims are filed online through a state website. In

order to be eligible for UI benefits, the worker must demonstrate a certain level of

earnings in several quarters immediately preceding the application. The amount of
   Case 2:21-mj-30378-DUTY ECF No. 1, PageID.6 Filed 08/05/21 Page 6 of 13




unemployment benefits that a UI claimant might be eligible for depends on a

variety of factors, including but not limited to the length of his or her previous

employment and the amount of wages he or she earned.

      11.    The state agency will either approve or reject a UI claim based on the

application made by the unemployed worker. If the state agency approves a UI

claim, the claimant is required to re-certify the claim via telephone or Internet at

various times during the life of the claim. The worker must also certify that he or

she is still unemployed and actively seeking work. One way in which

unemployment benefits are provided to a claimant is through the use of a debit

card, issued by the Bank of America (BOA) in Michigan, which is mailed to the

claimant through the U.S. Postal Service. The unemployment benefits are loaded

onto the debit card electronically. Alternatively, a worker can provide the state

agency with a bank routing number and bank account in which to have their

unemployment benefits directly deposited electronically. In either case, additional

benefits are loaded electronically at intervals thereafter. The Bank of America

centers used to process Michigan’s UI claims are located in Virginia and Texas.

      12.    In an effort to prevent and otherwise inhibit fraud, the state agencies

capture certain data surrounding the interaction between an individual and the UI

system. Each time a claim is accessed in the system, it creates a digital footprint of

sorts. Although states utilize their own unique systems, many times the data that is
     Case 2:21-mj-30378-DUTY ECF No. 1, PageID.7 Filed 08/05/21 Page 7 of 13




collected includes the dates, times, Internet Protocol (IP) address, and Media

Access Control (MAC) address associated with a device accessing a claim. The

state systems tie this information to the user-entered information captured to

facilitate the claim (i.e. name, address, social security number, BOA or other bank

account numbers, bank routing numbers, etc.). It is through the analysis of this data

that the state agencies and investigating agents can identify fraudulent trends and

tendencies associated with certain claims.

B.       Search Warrants Executed at XX46 Quinn Street and XX203 Steel

Street

         13.   On January 26, 2021, the FBI and DOL-OIG executed search warrants

at XX46 Quinn Street and XX203 Steel Street. Agents found paper and electronic

evidence of UI fraud at XX203 Steel Street. At XX46 Quinn Street, agents seized

debit cards and UI claims information in the name of more than twenty-five

people. Agents also seized four cellular telephones and a laptop computer. During

a voluntary interview with agents, Sharodney admitted a number of facts regarding

his scheme to file false UI claims. Sharodney admitted that he used people’s

personal information to file claims without their knowledge or consent. Sharodney

admitted that he paid people to have UI claims and debit cards sent to their homes.

Sharodney, however, would not identify other participants in the scheme.

         14.   Evidence collected in this investigation, including text messages
     Case 2:21-mj-30378-DUTY ECF No. 1, PageID.8 Filed 08/05/21 Page 8 of 13




found on Sharodney’s cellular telephones, shows that in order to facilitate and

conceal the UI fraud, Sharodney worked with other individuals including

COLEMAN. Among the actions taken by those individuals to further the goals of

the conspiracy were: (1) creating e-mail accounts to link with UI claims, (2)

submitting UI claims, (3) re-certifying the UI claims, (4) using their telephone

numbers to verify identity, (5) creating online bank accounts in which the UI

benefits were deposited, (6) collecting mail for the UI claims and (7) collecting

mail with pre-paid cards on which UI benefits had been deposited.

C.     Tyshia Ree COLEMAN

       15.   Agents reviewed three of Sharodney’s cellular telephones seized from

XX46 Quinn Street. Sharodney had messages on his cellphones from telephone

numbers 313-XXX-4042 and 313-XXX-1380. In his contacts, Sharodney

identified 313-XXX-4042 and 313-XXX-1380 as belonging to Tammy. During a

voluntary interview on January 26, 2021, COLEMAN stated that she previously

used telephone number 313-XXX-4042.

       16.   On 05/14/2020, COLEMAN texted Sharodney an image of a Green

Dot account ending in -7612. On 05/18/2020, Michigan UI claims in the names of

four individuals unrelated to COLEMAN were deposited in the Green Dot account

ending in -7612.

       17.   On 05/18/2020, COLEMAN and Sharodney exchanged text messages:
   Case 2:21-mj-30378-DUTY ECF No. 1, PageID.9 Filed 08/05/21 Page 9 of 13




            Sharodney: Login to that green dot account an see how much on there

            Tammy: [image of Green Dot card with $19,520.00 balance]

            Tammy: Dont forget i want u to order them yeezys for me size 6

            Sharodney: Gurl worry bout that once u bring me that card

            Tammy: Boy u get that ugly ass card u can having already on the way

            Sharodney: Just want I said ok dam an text me ur address so I can
            send sum cards to ur crib imam give 500 off use card

            Sharodney: An the 19bandz u got 3bandz coming off that

            Tammy: 5591 buckingham 48224

            Sharodney: Ok

      Each of the four UI claims deposited in COLEMAN’s Green Dot account on

05/18/2020 were for $4,880, thus totaling $19,520. I believe Sharodney was stating

that he would pay COLEMAN $3,000 for collecting the cards and setting up the

Green Dot account. I believe COLEMAN knew that the UI benefits being

deposited in the Green Dot account were from fraudulent claims.

      18.   On 05/23/2020, COLEMAN and Sharodney exchanged text messages:

            Sharodney: Ok bet I got more cards cumin there to bby we gone eat

            good

            Sharodney: [image of an envelope] They gone look like this

            Tammy: Ok cool

            Tammy: Wya baby it came
  Case 2:21-mj-30378-DUTY ECF No. 1, PageID.10 Filed 08/05/21 Page 10 of 13




             …

             Sharodney: Did you activate it

             Sharodney: Text me username an password baby

             Tammy: Tyshia1013. Cherry 12

      Sharodney was telling COLEMAN that he was expecting more prepaid debit

cards to arrive at her house. When the cards arrived, I believe that COLEMAN

contacted Sharodney and activated them so that the funds from fraudulent UI

claims could be accessed.

      19.    On 07/01/2020, COLEMAN and Sharodney exchanged text messages:

             Sharodney: Send me that code fat gurl

             Tammy: I thought u said u was gone look out for me when u load the
             other one again

             Sharodney: U got the password to the Greendot baby ain’t shit loaded
             since the first time I’m trying to in a different stat now just chill

      I believe Sharodney is asking for an authentication code for an e-mail or

bank account which would have been sent to COLEMAN. Sharodney needed

access to the account in order to file fraudulent claims in a different state. I believe

COLEMAN then asked for money when she wrote “u was gone look out for me.”

Sharodney responded that no more money had been deposited in the account so he

was not going to pay her again until more money was paid out on the fraudulent UI

claims. Sharodney wrote that COLEMAN could verify that no more funds had
  Case 2:21-mj-30378-DUTY ECF No. 1, PageID.11 Filed 08/05/21 Page 11 of 13




been deposited because she had the password to the Green Dot account.

         20.   On 07/19/2020, COLEMAN and Sharodney exchanged text messages:

               Tammy: Call me tmrw some mail came this Tammy

               Sharodney: Ok send me a picture of it

               Tammy: [image of four unopened letters from Pennsylvania Office of
               Unemployment Compensation addressed to 5591 Buckingham
               Avenue, Detroit, MI 48224 in the names of EA, CK, RE and AT]

         The four names listed on the envelopes had nine total UI claims filed in

Michigan and California in addition to Pennsylvania. Of those nine claims, four

were filed from Sharodney’s IP address and four listed Sharodney’s telephone

number as the claimant’s telephone number.

         21.   On 09/05/2020, COLEMAN texted Sharodney an image of an

unopened letter from the California Employment Development Department

addressed to 5591 Buckingham Avenue, Detroit, Michigan 48224 in the name of

another person with the message “card.” On 09/06/2020, Sharodney texted

COLEMAN “Once I swipe the card a couple times u get another band bby.” I

believe Sharodney was telling COLEMAN that after he withdrew cash for the

account then he would give her another $1,000 from the fraudulently obtained UI

funds.

         22.   During her interview on 01/26/2021, FBI Agents asked COLEMAN if

she knew anything about Sharodney filing for unemployment benefits and,
  Case 2:21-mj-30378-DUTY ECF No. 1, PageID.12 Filed 08/05/21 Page 12 of 13




specifically, whether he had asked her to do anything. COLEMAN answered no.

      23.    Forty-two UI claims filed between 04/13/2020 and 08/06/2020 listed

5591 Buckingham Avenue, Detroit MI 48224 as the mailing address. The claims

were filed in California, Michigan, Pennsylvania and Montana.

      24.    As to claims filed with the State of Michigan and California, all

payments are processed through Bank of America centers located in Virginia and

Texas. It is believed that the servers used to process UI claims in Pennsylvania and

Montana are not located in Michigan. Thus, when receiving payments on Michigan

UI claims and when filing claims in other states, I believe that COLEMAN or

Sharodney used wire communications or caused another to use wire

communications in interstate commerce in furtherance of the scheme.

                                 CONCLUSION

      25.    Based on the foregoing information, there is probable cause to believe

that COLEMAN conspired, or agreed, to commit the crime of wire fraud and that

COLEMAN knowingly and voluntarily joined the conspiracy. Therefore, there is

probable cause to believe that COLEMAN violated 18 U.S.C. § 1349 (Conspiracy

to Commit Wire Fraud).
 Case 2:21-mj-30378-DUTY ECF No. 1, PageID.13 Filed 08/05/21 Page 13 of 13




                                        ___________________________
                                        Special Agent Jeffrey Weiland
                                        Federal Bureau of Investigation


Subscribed and sworn to before me
or by reliable electronic means
     5th day of August, 2021:
this ____



_____________________________
Elizabeth A. Stafford
United States Magistrate Judge
